DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elected Figure 12:

    PNG
    media_image1.png
    750
    524
    media_image1.png
    Greyscale

Drawings
	Replacement sheet for fig 12 submitted 8/31/2020 was considered and approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amendment to Claim 1 does not clarify the indefiniteness. Does the two layer structure means two layers of meshes or two layers of yarn just the rows, one layer in one direction and the other in the other direction? It can still be interpreted in two ways. The element “the two-layer structure alternatingly forming a first mesh structure and a second mesh structure” requires two mesh layers, and reads as if the mesh layers have an off-set.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Barnes et al (US 5,137,600)

    PNG
    media_image2.png
    731
    592
    media_image2.png
    Greyscale

The raw water channel and where it goes in the spiral wound membrane element are only intended use and do not further limit the product claimed.
Fig. 6 of Barnes, with annotations, is copied herein. As is clearly visible, Barnes teaches a mesh having two layers of yarns as claimed. First layer of yarns is parallel to the text on this paper, second layer is perpendicular, thus the two layers of yarns forming an angle of 900. The remaining design pattern descriptions of the mesh structures is clear from the drawing, with same-sized yarns at different pitches 

Arguments are not persuasive: claims can be interpreted in different ways and read on the references as clearly shown in the rejection. Applicant needs to bring clarity and structural limitations in the claims to overcome the references. Mesh structures is an extremely crowded art.
Restriction: restriction is proper as per PCT guidelines. The restriction is based on structural differences and mutual exclusivity. Applicant is not going to use the different structured meshes in the same membrane element, is it?
Withdrawn claims will be considered for rejoinder when current set of claims becomes allowable, if they are within the claimed structure.
The Barnes reference was already introduced in the interview summary, which anticipates claims 1 and 5 as shown.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777